Citation Nr: 1136691	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement an increased rating for hepatitis with possible early cirrhosis and history of leukocytoclistic vasculitis with polyarthralgia, Raynaud's phenomenon, and pancreatitis with cholecystolithiasis status post cholecystectomy, currently rated 30 percent disabling.

2.  Entitlement to service connection for muscle problem below abdominal scar, to include as secondary to the scar and cholecystectomy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied an increased rating for hepatitis with Raynaud's phenomenon and pancreatitis with cholecystolithiasis status post cholecystectomy.  In its June 2009 statement of the case (SOC), the RO recharacterized the issue as it is listed on the title page.  For the sake of simplicity, the Board will also characterize the disability as a digestive system disability herein.

In its August 2008 decision, the RO also denied entitlement to service connection for muscle problem below abdominal scar.  In a June 2009 rating decision, the RO granted entitlement to service connection for right upper quadrant incisional scar, but continued the denial of service connection for muscle problem below abdominal scar in the June 2009 SOC.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  As discussed during the hearing, additional VA treatment records were printed out and associated with the claims file, and the Veteran waived initial RO consideration of this evidence in a March 2011 statement in support of claim (VA Form 21-4138).  The Board will therefore consider this evidence.  See 38 C.F.R. § 20.1403(c) (2010).

For the reasons stated below, the issues of entitlement to service connection for muscle problem below abdominal scar and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The symptoms of the Veteran's digestive system disability most nearly approximate frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, have been met for hepatitis with possible early cirrhosis and history of leukocytoclistic vasculitis with polyarthralgia, Raynaud's phenomenon, and pancreatitis with cholecystolithiasis status post cholecystectomy.  38 U.S.C.A. § 1155, 5103, 5013A, 5107  (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7345, 7347 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran indicated during the Board hearing that there might have been additional records of treatment from the East Texas Medical Center.  The undersigned indicated that the record would be held open for 60 days in order for the Veteran to obtain these records or authorize their release so that VA could obtain them.  The Veteran did not obtain the records or authorize their release, and the RO was therefore not required to take additional action in this regard pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. § 3.159(c)(1)(i) (requiring claimants to cooperate fully with VA's efforts to obtain federal records).

The Veteran was also afforded VA examinations in May 2009 and March 2010 as to the severity of his digestive system disability.  As demonstrated by the portion of the decision below discussing the detailed examination findings, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Moreover, during the March 2011 Board hearing, the undersigned asked several question as to whether all of the relevant evidence had been associated with the claims file, and the file was left open for 60 days in order to allow for the submission of additional evidence, which was in fact submitted in March 2011.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in March 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

In his March 2, 2011 statement of accredited representative in appealed case (in lieu of VA Form 646), the Veteran's representative argued that the RO's request for his argument was made in conjunction with establishment of the date for the Travel Board hearing, and this did "not allow for or anticipate the need to consider or respond to assertions made herein pertaining to applicable case law, statutes, or regulations by the" RO.  He added that this "failure to afford the Veteran such consideration is an abrogation of due process and as such should warrant remand."  The Board rejects this argument and finds that remand is not warranted on this basis.  Even if the request for argument was made prior to the Travel Board hearing, the representative had an opportunity to respond to anything said at the hearing or anything that occurred after his submission of the March 2, 2011 statement either during the hearing or in a post hearing submission.  Consequently, the Board finds there was no violation of due process or prejudice to the Veteran in the timing of the request for the representative's arguments.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for the Veteran's digestive system disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 60 percent rating is proper.

The Veteran's digestive system disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345.  38 C.F.R. § 4.114 provides that ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 are not to be combined with each other.  Rather, a single rating is to be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The lengthy description of the Veteran's disability as characterized by the RO and the Board reflects the presence of a number of digestive system disabilities.  The Board must determine the diagnostic code that reflects the predominant disability picture, and must also consider all potentially applicable diagnostic codes that could result in a higher rating than the current 30 percent.  Schafrath, 1 Vet. App. at 593 (the Board has a duty to acknowledge and consider all regulations that are potentially applicable).

The current 30 percent rating was awarded under 38 C.F.R. § 4.114, DC 7345 as in effect prior to July 2, 2001.  The criteria for rating digestive system disabilities, including DC 7345, were amended effective that date.  See 66 Fed. Reg. 29486 (May 31, 2001).  As the Veteran's current increased rating was filed after this date, in April 2008, the Board will consider whether he is entitled to a rating higher than 30 percent under the new criteria only.

Under DC 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (0 percent).  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note 1 to DC 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms.  Note 2 defines and "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under DC 7347, a 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.  A 60 percent rating is warranted for frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks.  A 100 percent rating is warranted for frequently recurrent disabling attacks of abdominal pain with few pain-free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.

Note 1 to DC 7347 provides that abdominal pain for pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.

DC 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Finally, hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Note 1 to DC 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note 2 provides that, for purposes of rating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The history of the Veteran's digestive system disability prior to the appeal period is particularly relevant in this case.  The Veteran was diagnosed with hepatitis in service.  He was granted entitlement to service connection for hepatitis with a 10 percent rating in May 1991.  In an October 1991 rating decision, the RO recharacterized the disability to include possible early cirrhosis and history of leukocytoclistic vasculitis, polyarthralgia, and Raynaud's phenomenon and increased the rating to 30 percent under the former version of DC 7345.  After developing gallstones, pancreatitis, and cholelithiasis, the Veteran underwent a cholecystectomy in October 2005.

Thus, the Veteran had developed many different digestive system disabilities prior to his current increased rating claim, most of which have been included in the description of the disability.  Under the current version of 38 C.F.R. § 4.114, the Board must determine which diagnostic code reflects the predominant disability picture.  There is also a question of whether each of the disabilities, in particular pancreatitis, is related to the service-connected digestive system disability.  There are several medical opinions indicating that pancreatitis is related to the gallstones that the Veteran developed many years after service.  The May 2009 VA examiner indicated that the Veteran had pancreatitis secondary to a gallstone in the common bile duct.  The March 2010 VA examiner diagnosed pancreatitis and opined that it was likely due to gallstones and that neither were due to or complications of the service-connected hepatitis.  Similarly, the contemporary treatment notes, such as an October 2005 VA general surgery clinic note addendum, indicated that the gallstones were associated with pancreatitis for which a cholecystectomy was required.

However, given the many other digestive system disabilities that are service connected, and the many symptoms that the Veteran has experienced, it is difficult if not impossible to determine which symptoms are due to service connected digestive system disabilities and which are not.  When it is not possible to separate the effects of the service connected and non service connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)). The Board also notes that the RO continued to include pancreatitis in the description of the service connected disability in the March 2010 SSOC, which followed the March 2010 VA examination.  In addition, even where a Veteran does not have a particular disability described in a diagnostic code, that diagnostic code can be used to evaluate the disability by analogy.  38 C.F.R. § 4.20.  Consequently, notwithstanding the medical opinion that pancreatitis is not related to hepatitis, the Board will consider whether the Veteran is entitled to a rating higher than 30 percent under DC 7347, applicable to pancreatitis.  The Board finds that the Veteran is entitled to a 60 percent rating under DC 7347, for the following reasons.

The Veteran has complained of constant or near constant abdominal pain throughout the appeal period in his written statements and in his statements to health care professionals.  He is competent to describe the pain he experiences, but not necessarily to attribute this pain to his service connected digestive system disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witnesses competent to testify to observations); see also Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Moreover, DC 7347 specifically requires that abdominal pain be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.

In this case, the fact that the Veteran's abdominal pain is a symptom of his service connected digestive system disabilities (or a symptom that cannot be said to be from a non service connected disability) has been confirmed by laboratory and clinical studies, as required by DC 7347.  For example, on the May 2009 VA examination, the Veteran indicated that he had abdominal pain almost every day and the VA examiner specifically found that the abdominal pain was due to chronic pancreatitis and based this finding on examination and laboratory tests.  He also indicated in the diagnosis section that hepatitis C was no longer active since treatment, diagnosed chronic pancreatitis with pseudo cyst, and indicated that the problem associated with the diagnosis was hepatitis with early cirrhosis and history of leukocytoclistic vasculitis with polyarthralgia, Raynaud's phenomenon, and pancreatitis with cholecystolithiasis status post cholecystectomy.  Thus, although the May 2009 VA examiner indicated that the Veteran's abdominal pain was caused by his pancreatitis, he also indicated that the Veteran's digestive system disabilities generally were associated with the pancreatitis.

Similarly, Good Sheppard Medical Center treatment records of November 2008 and July 2009 indicate that the Veteran experienced abdominal pain as well as nausea and vomiting, including findings of tenderness in the right and left upper quadrant epigastric area.  A November 2008 abdominal CT scan report indicated that there was peripancreatic inflammatory change, gastroparesis with large amount of fluid in the stomach and mild thickening of the duodenum.  The March 2010 VA examiner noted minor pain several times per week, temporarily stopped by medication.  An October 2010 VA treatment note indicated that the Veteran complained of a chronic stabbing, burning abdominal pain since the 2005 cholecystectomy.  The abdomen was tender on examination.

The above findings reflect that the Veteran has experienced frequent attacks of abdominal pain throughout the appeal period confirmed by clinical and laboratory findings to be related to his digestive system disabilities.  In addition, the May 2009 VA examiner, reviewing the November 2008 VA treatment notes, indicated that the Veteran had required total parenteral (intravenous) nutrition at one point because of the pain and intractable nausea and vomiting resulting in his inability to eat.  Thus, there has been evidence of loss of normal body weight during the appeal period, as well as isolated findings of no malnutrition (May 2009 VA examination), and no weight loss (July 2009 Good Sheppard Medical Center treatment note).  In addition, the private and VA treatment notes as well as the May 2009 and March 2010 VA examination reports contain evidence of some nausea, vomiting, and joint arthralgias due to the service connected digestive system disabilities.  In these circumstances, the Board finds that the Veteran's symptoms have most nearly approximated the criteria of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks warranting a 60 percent rating under DC 7347.

There is no basis, however, for a rating higher than 60 percent under any potentially applicable diagnostic code.  The above evidence does not reflect that the Veteran's symptoms more nearly approximated frequently recurring disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition warranting a 100 percent rating under DC 7347.  Moreover, there was no evidence of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain warranting a 100 percent rating under DC 7345 or 7354.  While the Veteran had some of these symptoms, he did not allege, and the evidence does not reflect, that they were near debilitating or met the definition of incapacitating episodes of requiring bed rest and treatment by a physician.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's digestive system disabilities are fully contemplated by the applicable rating criteria.  The multiple diagnostic codes list extensive symptomatology, and many of these symptoms correspond to those experienced by the Veteran as shown above.  Moreover, some of these symptoms served as the basis for a higher, 60 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for these digestive system disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the evidence warrants a uniform 60 percent rating for the Veteran's digestive system disabilities.  The claim for an increased rating for hepatitis with possible early cirrhosis and history of leukocytoclistic vasculitis with polyarthralgia, Raynaud's phenomenon, and pancreatitis with cholecystolithiasis status post cholecystectomy must be granted to the extent of assigning a rating of 60 percent, but no higher, throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 60 percent, but no higher, is granted for hepatitis with possible early cirrhosis and history of leukocytoclistic vasculitis with polyarthralgia, Raynaud's phenomenon and pancreatitis with cholecystolithiasis status post cholecystectomy, subject to controlling regulations governing the payment of monetary awards.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran claims that he has a muscle problem below the right upper quadrant scar created by the above discussed cholecystectomy.  During the Board hearing, he testified that his primary care physician indicated that the muscle pain was due to nerve damage from the cholecystectomy.  Lay evidence can be competent to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1376-77.

On a May 2009 VA examination, the VA examiner indicated that the scar was not painful or tender on palpation or otherwise, but he did not address whether there was pain in the muscle beneath the scar.  The Veteran has been granted service connection for the scar and his digestive system disability includes status post cholecystectomy which has been rated in part due to abdominal pain.  However, as the above evidence shows at least persistent or recurrent symptoms of a muscle disability that may be associated with the 2005 cholecystectomy that is part of the service connected digestive system disability, but this evidence is insufficient to decide whether service connection is warranted separately for such disability, a remand is warranted for a VA examination on this question.

In addition, a claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The May 2009 VA examination report indicated that the Veteran retired due to his digestive system disability, specifically, his chronic pancreatitis.  Consequently, the issue of entitlement to a TDIU has been raised.  The only remaining question in this regard is whether referral or remand of this claim is warranted.  Recent memorandum decisions of the Court have reasoned that, because the issue of entitlement to a TDIU is a part and parcel of a rating claim that meets the above criteria, and is not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Speight v. Shinseki, No. 09-3000, 2011 WL 1557391, at *4 (Vet. App. Apr. 26, 2011) (Moorman, J., mem.); Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Board finds this reasoning to be persuasive and therefore considers the issue of TDIU to be before it on this appeal.  In this case, as the increased rating claim has been granted and the service connection claim has been remanded, it would be premature for the Board to address the TDIU claim in the first instance, given the change in rating and possibility of an additional service connected disability.  See 38 C.F.R. § 4.16(a) (listing criteria for schedular consideration of a TDIU).  Consequently, remand, not referral, of this claim is appropriate here.

Accordingly, the claims for entitlement to service connection for muscle problem below abdominal scar and TDIU are REMANDED for the following action:


1.  Schedule the Veteran for a VA examination as to the etiology of any muscle problem below the Veteran's abdominal cholecystectomy scar.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether there is a muscle disability beneath the area of the scar.  Then, if there is such a disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the muscle disability is proximately due to, the result of, or aggravated (i.e., made worse) by the cholecystectomy or the scar.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A complete rationale should accompany any opinion provided.  The question regarding aggravation (worsening), as well as causation (proximately due to or the result of) should specifically be addressed.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

2.  Then, review any additional evidence, readjudicate the claim for entitlement to service connection for muscle problems beneath abdominal scar, and adjudicate the claim for entitlement to a TDIU.  If an examination is deemed necessary on the question of whether the Veteran's service connected disabilities cause unemployability, one should be provided prior to readjudication.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


